DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 
Response to Arguments

Applicant’s response from 9/28/2022 is acknowledged.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  In view of Applicant’s claim amendments and newly presented art in an IDS, a modified rejection has been made below, which now renders Applicant’s arguments moot.
The Examiner also makes the following additional arguments.  
Applicant has made arguments that Kohnke’s disclosure somehow does not apply because the horse in Kohnke is a racehorse.  (Response at 9-12, particularly at 12).  In response, the Examiner does not see how this argument is relevant at all.   A racehorse is a horse.  Even so, she notes that a google search for even the smallest size horses on the chart of McKiernan- the Shetland, is also used for racing.  “This breed is truly an-all around equine, even being used for racing! In Europe, they hold the Grand National race where children jockeys race the ponies. And in Queensland, Shetlands are used in Junior Harness racing to give kids ages 6-16 an introduction to the sport.”  9 Facts About The Shetland Pony You Might Not Know, May 15, 2016, available at https://ihearthorses.com/9-fascinating-facts-about-the-shetland-pony/.  
Applicant has further argued that Kohnke’s disclosure is not about treating, but about “loading”. (Response at 8-9).  In response, this argument is completely disconnected from the disclosure of Kohnke.  First of all, the quote itself refers to helping increase the success of rehabilitation with the steps outlined, one of which is vitamin A.  Second of all, Kohnke particularly relates to treating tendon and ligament injury.  See, e.g. at least the following disclosure.

    PNG
    media_image1.png
    610
    685
    media_image1.png
    Greyscale

(page 1).  
Third of all, the disclosure on Vitamin A explicitly relates to helping improve “healing”, and to daily administration, in day to day management, while it also discloses that the whole step-wise program takes place over 26 weeks.

    PNG
    media_image2.png
    72
    333
    media_image2.png
    Greyscale

(p. 2, col. 2).
Fourth of all, Applicant’s claims use the transitional phrase “comprising” and do not require that vitamin A alone be used, which is what Applicant has argued in its Response at p. 10.
Applicant has also argued that somehow a Kohnke’s rehabilitation program for 4-6 months is not a statement that the vitamin A is given “in response of the injury”. (Respone at p. 11).  In response, the disclosure of Kohnke, to include a long-term rehabilitation program, is a response to injury, starting at min. after injury and continuing for months thereafter.  This is further consistent with Applicant’s own specification provides, to include the following:

    PNG
    media_image3.png
    231
    614
    media_image3.png
    Greyscale

(p. 14).

The Examiner further disagrees with Applicant’s characterization of Welch that it only pertains to maintaining the health of tissue rather than treating tissue damage.  (Response at p. 15).  To the contrary, Welch explicitly provides in an article explicitly titled “Vitamins for Ligament Repair Vitamin C Vitamin E Vitamin A”, that three vitamins with a role in ligament repair, to include vitamin A.  Per Welch: “Vitamins for ligament repair can help your joints and muscles operate properly . . .”  It then goes on to explicitly detail information on Vitamin A as one of them. 
Similarly, Applicant has taken the explicit teachings of Greenwald pertaining to chickens and chicken doses out of context.  The office action already highlights the relevant portions of Greenwald, and the Examiner maintains them for the same reasons.  Even so, she now adds cumulative art to further beef up the rejection in view of Applicant’s claim amendments.
Claims 1-4, 7, 8, 17-20 and 26-33 are pending, and have been examined herewith.  Claims 21-25 are withdrawn from consideration as directed to a non- elected invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "wherein the vitamin A is administered to the subject at a dose of >25,000 and up to 50,000 IU vitamin A per day" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 depends from claim 1.  Claim 1 recites the limitation as to dose of vitamin A: “wherein the subject is administered >10% and up to 50% of a maximum safe dose of vitamin A for the subject per day.”
The following Table 2 from Applicant’s specification provides what Applicant perceives to be the maximum safe dose.  As can be seen from it, it varies depending on the age of the subject starting at 600 mg RAE (2,000 IU) for a human subject 0-12 months, and going to 3,000 mcg RAE (10,000 IU) for human subject 19+ years, of preformed Vitamin A.  

    PNG
    media_image4.png
    296
    554
    media_image4.png
    Greyscale

(specification, p. 7).
Based on that, it appears that the amounts of “>10% and up to 50%” for a human being will vary from >660 mcg/ 2,200 IU and up to 900 mcg/ 3,000 IU for human subjects up to 3 years of age, and from >3,300 mcg/ 11,000 IU, and up to 4500 mcg/ 15,000 IU for human subjects who are 19+ years old.
Accordingly, "wherein the vitamin A is administered to the subject at a dose of >25,000 and up to 50,000 IU vitamin A per day" lacks antecedent basis from claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 17-20 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kohnke, Bowed Tendons & Ligament Strain, 2013 available at https://www.animalfeedsolutions.com/site_files/13038/upload_files/C5-BowedTendonsandLigamentStrain.pdf?dl=1 (“Kohnke”, of record), and further in view of McKiernan, Estimating a horse’s weight, February 2007, Primefact 494, available at http://www.dpi.nsw.gov.au/__data/assets/pdf_file/0008/109988/estimating-a-horses-weight.pdf (“McKiernan”, of record), Welch, Vitamins for Ligament Repair, available at https://healthfully.com/vitamins-for-ligament-repair-5185421.html, November 28, 2018, ref. 43 from Applicant’s IDS from 3/2/2022 (“Welch”, of record), O’Brien, Nutritional Approach to Tendon and Muscle Health, 2017 (“O’Brien, ref. 43 from Applicant’s IDS from 3/2/2022), Carlson, Vitamin A, 15,000 IU, 240 Soft Gells, available at https://www.iherb.com/pr/carlson-vitamin-a-15-000-iu-240-soft-gels/13728, product stated to be Date First Available: November 19 2008, and partial list of Questions and Answers pertaining thereto showing online comments at least as early as Nov. 12, 2017 (“Carlson”), and Greenwald et al., Zone Il Flexor Tendon Repair: Effects of Vitamins A, E, -Carotene, J. Surgical Research, 49-96-102 (1990) (“Greenwald”, of record).
Claim interpretation
Applicant has amended claim 1 to solely be directed to a human administration “wherein the subject is administered >10% and up to 50% of a maximum safe dose of vitamin A for the subject per day”.  Applicant has added new claims 25-33, which recite with respect to administering to a horse “wherein the horse is administered >15% to 50% of a maximum safe dose of vitamin A for the subject per day”.  The Examiner interprets this dose for a human to be in line with Applicant’s claim 7, which provides “at a dose of >10,000 and up to 50,000 IU vitamin A per day”.  The following Table 2 from Applicant’s specification provides what Applicant perceives to be the maximum safe dose.  As can be seen from it, it varies depending on the age of the subject starting at 600 mg RAE (2,000 IU) for a human subject 0-12 months, and going to 3,000 mcg RAE (10,000 IU) for human subject 19+ years, of preformed Vitamin A.  

    PNG
    media_image4.png
    296
    554
    media_image4.png
    Greyscale

(specification, p. 7).
Based on that, it appears that the amounts of “>10% and up to 50%” for a human being will vary from >660 mcg/ 2,200 IU and up to 900 mcg/ 3,000 IU for human subjects up to 3 years of age, and from >3,300 mcg/ 11,000 IU, and up to 4500 mcg/ 15,000 IU for human subjects who are 19+ years old.
The Examiner also interprets this dose for a horse to be in line with Applicant’s claim 28, which provides “at a dose of >150 and up to 500 IU/kg of body weigh vitamin A per day”.  (See also Applicant’s response from 9/28/2022 at p. 12).
The Examiner interprets Applicant’s claim 8 in accordance with the 35 USC 112(b) rejection above.
	Rejection
Kohnke relates to tendon and ligament injury in horses, and to its treatment with daily oral administration of vitamin A.  “Studies have indicated that supplements of Retinol (Vitamin A) at 50,000 IU (15mg Retinol) daily given to race horses on grain and cereal hay diets can significantly reduce the incidence of tendon and ligament failure during training. A daily supplement of 40g Kohnke’s Own Cell-Vital, or 60g Kohnke’s Own Harness Special or 120g Kohnke’s Own Cell-Vital PREMIUM contains more than 50,000 IU of Retinol, as well as zinc, copper and micronutrients to help maintain collagen strength. The individual Supplets® of vitamins and separate trace-mineral pellets in the Kohnke’s Own products help ensure that the potency of all vitamins, including Vitamin A, is maintained during storage and when mixed into feed.” (p. 1, Handy Hint; see also p. 2, col. 2).  Kohnke relates to daily oral supplementation, so it places no limits on the number of days or years, and is thus inclusive of the time limit of Applicant’s claims18 and 19.  Per Applicant’s claim 20, the retinol is noted as the only active agent in the supplement- “provide a supplement of vitamin A”.  (p. 2, col. 2).  The disclosure of supplement indicates that there is delivery with a pharmaceutically acceptable carrier.
The disclosure on Vitamin A explicitly relates to helping improve “healing”, and to daily administration, in day to day management, while it also discloses that the whole step-wise program takes place over 26 weeks.

    PNG
    media_image2.png
    72
    333
    media_image2.png
    Greyscale

(p. 2, col. 1-2).
Kohnke does not disclose the 50,000 IU of Retinol in IU/ kg body weight.  However, as further evidenced by McKiernan, this dose corresponds to the doses in IU/kg of Applicant’s claims 12-14.
McKiernan discloses a table of approximate weights of horses by type and size. (Table 1).

    PNG
    media_image5.png
    318
    308
    media_image5.png
    Greyscale

Thus, 50,000 IU for a 200 kg horse corresponds to 250 IU/kg, which simultaneously meets the limitations of all of claims 26-29.  50,000 IU for a 250 kg horse corresponds to 200 IU/kg, which meets the limitations of claims 26-28.
Applicant has argued in its response from 3/2/2022 and thereafter that the disclosure of “to help improve tendon elasticity and healing during training” is akin to preventing, not treating tissue damage after an injury.  The Examiner notes that neither the explicit language of Kohnke quoted above, nor the rest of the disclosure, support such an interpretation.  The language is clear that it is “during training”.  Kohnke further explicitly discloses that the treating is “after tendon and suspension injury”: “A step-wise program to increase loading after tendon and suspensory injury is now known to increase the long term success of rehabilitation.” (p. 1, col. 1, emphasis in the original).  With respect to vitamin A, it explicitly provides that it is “it is to help improve tendon elasticity and healing during training.” (p. 2, col. 2, emphasis added).
Kohnke does not disclose the utility of the instant method for treating a human.  
Welch, in an article explicitly titled “Vitamins for Ligament Repair Vitamin C Vitamin E Vitamin A”, discloses three vitamins with a role in ligament repair, to include vitamin A.  Per Welch: “Vitamins for ligament repair can help your joints and muscles operate properly . . . Make certain to eat a well-balanced diet, which is the best way to obtain the needed amounts of vitamins to promote ligament repair, according to the National Institutes of Health 2 3 4 . . . Vitamin A plays a major role in maintaining and forming healthy soft and skeletal tissue, according to the National Institutes of Health 2 3 4. As an antioxidant, this nutrient can fight free radicals that attack your synovial fluid, which lubricates your joints. Try eating animal-based products including fortified foods, eggs, meat and fish, whole milk and animal liver. Vitamin A also comes in the form of beta carotene. Eat brightly-colored fruits and vegetables to get your beta carotene.  Vitamin A plays a major role in maintaining and forming healthy soft and skeletal tissue, according to the National Institutes of Health 2.  As an antioxidant, this nutrient can fight free radicals that attack your synovial fluid, which lubricates your joints.” (pages 1 and 3).
Even more explicit on this, O’Brien is prior art by Dr. Philip O’Brien, a chiropractic physician, whose practice centers around sports injuries, complicated spinal pain cases musculoskeletal issues, nutritional consultation and athletic supplementation. (p. 2). The article pertains to nutritional approach to tendon and muscle health, which highlights the importance of vitamin A among four total vitamins.  In most relevant part, it provides: “I use Vitamin A with many of my tendon injuries such as tennis elbow, knee strains, wrist strains, whiplash from car accidents, low back and neck strains, and basically any injury that affects a joint complex.  Vitamin A helps the tendons repair themselves . . . I find a quality supplement is the easiest and fastest way to jump start the healing process.” (p. 1).
O’Brien does not explicitly provide the dose, as per Applicant’s claims, but does provide guidance on e.g. using a “quality supplement [as] the easiest and fastest way to jump start the healing process”.
Carlson discloses that Vitamin A was available as a dietary supplement at a dose of 15,000 I.U. (4,500 mcg RAE) of each gel.  The serving size is one gel daily of vitamin A (as retinyl palmitate from retinol).  The bottle size is 240 soft gels.

    PNG
    media_image6.png
    582
    317
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    581
    312
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    582
    363
    media_image8.png
    Greyscale

The dose of preformed Vitamin A of 15,000 I.U. (4,500 mcg RAE) of Carlson meets the dose limitations of Applicant’s claims 1-4 and 7, and the frequency administrations of Applicant’s claims 17, 18 and 19 (daily, with 240 capsules being able to last for about 8 months, which also meets the limitation of up to 6 years).  The Vitamin A of Carlson is the only active ingredient, per Applicant’s claim 20.
As was noted in the 35 USC 112 rejection above, the dose of Applicant’s claim 8 lacks antecedent basis from claim 1.  
But even assuming, arguendo, that this claim did not lack antecedent basis, and that some of the doses and administration regimens were not disclosed, it should further be noted that as these doses are disclosed in the art above to be result-effective variables, it would have been fully within the realm of obvious with a reasonable expectation of success for the skilled artisan before the effective filing date of the claimed invention to optimize them in order to achieve optimal therapeutic efficacy and balance it out against toxicity.  This conclusion holds true for both Applicant’s claim relating to humans, as well as to horses.  In this respect, it is further noted that Kohnke relating to horses, and the references relating to human doses, both provide motivation to optimize the dose, as well as extend the duration of treatment in daily supplements to months and beyond.  Moreover, the art of record provides motivation to administer either just Vitamin A, or Vitamin A in combination with other active agents, which have also been shown in the art to have treatment utility, particularly where the skilled artisan would be guided by considerations of whether overlapping treatment utility is needed or not.
 Moreover, the utility of vitamin A for treating tissue damage following an injury is known across a number of species, and in such species, the dose of Vitamin A has been upward adjusted even more.  Greenwald discloses the effects of vitamins A, E, and beta-carotene on tendon repair in an in-vivo chicken model. Animals fed vitamin A (150,000 TU/kg chow) were shown to have increased breaking strength compared to control (see Figure 1 and Abstract), and therefore it concluded that vitamin A increases breaking strength in composite tendon wounds.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Kohnke, Welch, O’Brien, Carlson and Greenwald in order to practice Applicant’s claimed method with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because the role of vitamin A in treating tissue damage following an injury is known across a number of species, to include horses, humans and chickens.  Moreover, it would have been obvious to the skilled artisan to optimize the specific doses in each species, particularly knowing that vitamin A is a lipid soluble vitamin, and thus liver toxic, but also in view of general knowledge that for each species, it is necessary to optimize and adjust the therapeutic doses below the maximum safe doses, in order to balance therapeutic efficacy versus toxicity, as well as accordingly the therapeutic regimens of administration.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627